(Por la corte, a propuesta del Juez Asociado Sr. Wolf.)
PoR cuanto, el alcalde de Juana Díaz destituyó a Armando Schmidt de su cargo de auditor del referido municipio.
PoR cuanto, presentada por tal auditor demanda en la Corte de Distrito de P'once, fué declarada con lugar.
PoR cuanto, los hechos reseñados x>or el apelante son como sigue:
“El Alcalde formuló al Auditor cargos por falta de cumplimiento de sus deberes y por insubordinación, fundado aquél en que el referido Auditor deso-bedeció una orden dictada por el Alcalde para que el Auditor le rindiera diaria-mente un informe sobre el estado del libro de caja, información que requería el Alcalde como jefe administrativo para estar mejor enterado de las operaciones financieras diarias del Municipio, para el bien del servicio.”
PoR cuanto, esos hechos no constituyen justa causa para la destitu-ción, especialmente cuando los deberes de que se trata incumben al Tesorero Municipal.
PoR tanto se confirma la sentencia- apelada que dictó la Corte de Distrito de Ponce con fecha 6 de octubre de 1930 en el caso arriba expresado.